Case 1:19-cv-00960-WS-C Document 1 Filed 11/12/19 Page 1 of 37                        PageID #: 1



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ALABAMA
                                 MOBILE DIVISION

LOTTIE THOMPSON-GROVES and                            )
BILLY GROVES,                                         )
                                                      )
        Plaintiffs,                                   )
                                                      )
v.                                                    )       CASE NO. 1:19-cv-960
                                                      )
SOUTHERN BUYERS GROUP, LLC, and                       )
MANNING, INC.,                                        )
                                                      )
        Defendants.                                   )

                                           COMPLAINT

                                      I.      INTRODUCTION

        Plaintiffs, Lottie Thompson-Groves and Billy Groves (hereinafter, “Plaintiffs” or “Mrs.

     Thompson-Groves” and “Mr. Groves”), file this Title III, Americans with Disabilities Act

     (hereinafter, “ADA”) action against Defendants, Southern Buyers Group, LLC and Manning,

     Inc. (hereinafter, “Defendants” or “Southern” and “Manning”), pursuant to 42 U.S.C. § 12181

     et seq. In Count One of the Complaint, Plaintiffs seek to enjoin Defendants to remove

     architectural barriers from Defendants’ facility. In Count Two of the Complaint, Plaintiffs seek

     to enjoin Defendants to maintain policies, practices, and procedures necessary to maintain

     Defendants’ facility free of architectural barriers both now and once the architectural barriers

     are removed from Defendants’ facility. In Count Three of the Complaint, Plaintiffs seek to

     enjoin Defendants’ use of Defendants’ facility to provide full and equal enjoyment of

     Defendants’ facility to individuals with disabilities. Count Two of the Complaint and Count

     Three of the Complaint seek independent relief in addition to the removal of architectural




                                                  1
Case 1:19-cv-00960-WS-C Document 1 Filed 11/12/19 Page 2 of 37                     PageID #: 2



  barriers from Defendants’ facility. In Count Four of the Complaint, Plaintiffs seek to enjoin

  Defendants’ failure to design and construct Defendants’ facility to ADA compliance.

                   JURISDICTION, PARTIES, AND ARTICLE III STANDING

     1. This action is for declaratory relief and injunctive relief, pursuant to 42 U.S.C. § 12181

         et seq., Title III of the ADA and implementing regulations; therefore, this Court is

         vested with original jurisdiction under 28 U.S.C. § 1331 and § 1343.

     2. Venue is proper in this Court, the United States District Court for the Southern District

         of Alabama, pursuant to Title 28, U.S.C. § 1391 and the Local Rules of the United

         States District Court for the Southern District of Alabama.

     3. The extent of Mrs. Thompson-Groves’ physical impairments limits her ability to care

         for herself, perform manual tasks, walk, stand, lift, and bend, all of which are major

         life activities pursuant to 42 U.S.C. § 12102(2)(A). Therefore, Mrs. Thompson-Groves

         is disabled pursuant to the ADA, in that she suffers a physical impairment substantially

         limiting one or more major life activities. 42 U.S.C. § 12102; see also, 28 C.F.R. §

         36.104.

     4. Mr. Groves has neuropathy, which substantially limits the use of his legs and feet,

         creates back problems, and severely limits the use of his right hand. These medical

         problems limit his ability to walk, stand, lift, bend, work, perform manual tasks, all of

         which are major life activities pursuant to 42 U.S.C. § 12102(2)(A). Therefore, Mr.

         Groves is disabled pursuant to the ADA, in that he suffers a physical impairment

         substantially limiting one or more major life activities. 42 U.S.C. § 12102; see also, 28

         C.F.R. § 36.104.




                                               2
Case 1:19-cv-00960-WS-C Document 1 Filed 11/12/19 Page 3 of 37                    PageID #: 3



     5. Defendants are limited liability companies that are both registered to conduct business

        and are conducting business within the State of Alabama sufficient to create both

        general and specific in personam jurisdiction. Upon information and belief, Defendants

        own and operate the real property and improvements located at 719 Saraland Boulevard

        S, Saraland, Alabama 36571. Defendants’ facility, a Piggly Wiggly grocery store, is a

        place of public accommodation pursuant to 42 U.S.C. § 12181(7)(B).

     6. All events giving rise to this lawsuit occurred in the Southern District of Alabama and

        Defendants are citizens thereof.

     7. Plaintiffs live 3.6 miles from the Piggly Wiggly. They drive by it constantly because

        they live so close, and they shop there frequently, because they drop in to get groceries

        and other day-to-day items the store sells. They absolutely plan to continue shopping

        there and they absolutely intend to confirm ADA compliance as well. Mrs. Thompson-

        Groves and Mr. Groves do not know exactly when they will return to Defendants’

        facility because they have not planned every trip for the remainder of their lives;

        however, such specific planning is not necessary to invoke the ADA. See, e.g., Parr v.

        L&L Drive Inn Restaurant, 96 F.Supp.2d 1065, 1079 (D. Haw. 2000); Segal v. Rickey’s

        Restaurant and Lounge, Inc., No. 11-61766-cn (S.D. Fla. 2012) (“Specification as to

        date and time of return to this public accommodation is impossible due to the nature of

        the event. Fast food patrons visit such restaurants at the spur of the moment.”).

        Nevertheless, Mrs. Thompson-Groves and Mr. Groves definitely intend to return to

        Defendants’ facility.




                                              3
Case 1:19-cv-00960-WS-C Document 1 Filed 11/12/19 Page 4 of 37                      PageID #: 4



     8. Mrs. Thompson-Groves and Mr. Groves have been denied full and equal enjoyment of

        Defendants’ facility on the basis of their disabilities because of the barriers described

        below in paragraph twenty-one (21) and throughout the Complaint.

     9. Mrs. Thompson-Groves and Mr. Groves have Article III standing to pursue this action

        because of the following: (1) Mrs. Thompson-Groves and Mr. Groves are disabled,

        pursuant to the statutory and regulatory definition, (2) Defendants’ facility is a place of

        public accommodation pursuant to the statutory and regulatory definition, (3) Mrs.

        Thompson-Groves and Mr. Groves have suffered a concrete and particularized injury

        by being denied access to Defendants’ facility, and by Defendants’ denial of the use of

        the facility for Plaintiffs’ full and equal enjoyment, as described throughout the

        Complaint, and (4) because of these injuries, there exists a genuine threat of imminent

        future injury, as described in paragraph nineteen (19) below.

                               II.     PLAINTIFFS’ CLAIMS

ADA, TITLE III

     10. Congress enacted Title III of the ADA, 42 U.S.C. §12181 et seq. on or about July 26,

        1990. Commercial enterprises were provided one and a half years from enactment of

        the statute to implement the requirements. The effective date of Title III of the ADA

        was January 26, 1992. 42 U.S.C. § 12181; 20 C.F.R. § 36.508(A); see also, § 36.304.

     11. Pursuant to 42 U.S.C. § 12181(7)(B) and 28 C.F.R. § 36.104, Defendants’ facility is a

        place of public accommodation in that Defendants’ facility is a facility providing goods

        and services to the public. Therefore, Defendants’ public accommodation is covered

        by the ADA and must comply with the ADA.

                                 COUNT ONE
                        VIOLATION OF THE ADA, TITLE III

                                              4
Case 1:19-cv-00960-WS-C Document 1 Filed 11/12/19 Page 5 of 37                    PageID #: 5



                               42 U.S.C. § 12182(b)(2)(A)(iv)
                                  Architectural Barriers

Defendants’ Facility is Subject to the 2010 ADA Design Standards for the Portions of the
                          Facility Addressed in the Complaint.

     12. Plaintiffs are informed and believe based on publicly available information that the

         building in which Defendants’ facility is located at 719 Saraland Boulevard S,

         Saraland, Alabama 36571 was first constructed in 1988.

     13. Plaintiffs are informed and believe based on publicly available information that the

         building in which Defendants’ facility is located at 719 Saraland Boulevard S,

         Saraland, Alabama 36571 underwent alterations and/or improvements to the public

         accommodation after 1999.

     14. The ADA was enacted requiring that facilities constructed prior to January 26, 1992

         are considered existing facilities, such that those facilities must remove architectural

         barriers where such removal is readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). All

         alterations made to existing facilities after January 26, 1992, and all new construction

         after January 26, 1993, must be readily accessible to and usable by individuals with

         disabilities, including individuals who use wheelchairs. 42 U.S.C. § 12183(a) - (b). 28

         C.F.R. § 36.402. “Readily accessible to and usable by . . .” is the new construction

         standard, which requires compliance with the Department of Justice (hereinafter,

         “DOJ”) standards. 42 U.S.C. § 12183(a)(1); 28 C.F.R. § 36.406. The only defense for

         failing to provide readily accessible and usable buildings constructed under the new

         construction standards is if the design and construction of the building to be readily

         accessible and usable is structurally impracticable. 42 U.S.C. § 12183(a)(1). The

         structural impracticability defense applies only in rare circumstances of extraordinary



                                              5
Case 1:19-cv-00960-WS-C Document 1 Filed 11/12/19 Page 6 of 37                     PageID #: 6



        terrain. 28 C.F.R. § 36.401(c). “Readily accessible to and usable by . . .” is also the

        alterations standard. 42 U.S.C. § 12183(a)(2). Alterations must be made to the

        maximum extent feasible. 42 U.S.C. § 12183(a)(2); 28 C.F.R. § 36.402. An alteration

        is a change to a place of public accommodation or commercial facility that affects or

        could affect the usability of the facility or any part thereof. 28 C.F.R. § 36.402(b).

     15. New construction and alterations must comply with either the DOJ’s 1991 Standards

        for Accessible Design or the DOJ’s 2010 Standards for Accessible Design. 28 C.F.R.

        § 36.406 establishes whether the 1991 Standards for Accessible Design or the 2010

        Standards for Accessible Design apply: New construction and alterations subject to §

        36.401 or § 36.402 shall comply with the 1991 Standards if the date when the last

        application for a building permit or permit extension was certified to be completed by

        a state, a county, or a local government before September 15, 2010, or if no permit is

        required, if the start of physical construction or alterations occurred before September

        15, 2010. 28 C.F.R. § 36.406(a)(1). New construction and alterations subject to §

        36.401 or § 36.402 shall comply either with the 1991 Standards or with the 2010

        Standards if the date when the last application for a building permit or permit extension

        was certified to be completed by a state, a county, or a local government on or after

        September 15, 2010, and before March 15, 2012, or if no permit is required, if the start

        of physical construction or alterations occurred on or after September 15, 2010 and

        before March 15, 2012. 28 C.F.R. § 36.406(a)(2). New construction and alterations

        subject to § 36.401 or § 36.402 shall comply with the 2010 Standards if the date when

        the last application for a building permit or permit extension was certified to be

        completed by a state, a county, or a local government on or after March 15, 2012, or if



                                              6
Case 1:19-cv-00960-WS-C Document 1 Filed 11/12/19 Page 7 of 37                          PageID #: 7



          no permit is required, if the start of physical construction or alterations occurred on or

          after March 15, 2012. Where the facility does not comply with the 1991 Standards, the

          2010 Standards are applicable. See 28 C.F.R. § 36.406(5)(ii) which states, “Newly

          constructed or altered facilities or elements covered by §§ 36.401 or 36.402 that were

          constructed or altered before March 15, 2012 and that do not comply with the 1991

          Standards shall, on or after March 15, 2012, be made accessible in accordance with the

          2010 Standards.”

      16. For the architectural barriers at issue in this case, the 2010 Standards for Accessible

          Design are applicable.

Plaintiffs’ Concrete and Particularized Standing to Pursue an Injunction

      17. Defendants have discriminated, and continue to discriminate, against Plaintiffs, and

          others who are similarly situated, by denying full and equal access to, and full and equal

          enjoyment of the goods, services, facilities, privileges, advantages, and/or

          accommodations at Defendants’ facility in derogation of 42 U.S.C. § 12101 et seq., and

          as prohibited by 42 U.S.C. § 12182 et seq. As new construction, the building must be

          readily accessible to and usable by individuals with disabilities. 42 U.S.C. § 12183 (a)

          - (b). Defendants’ failure to remove the existing barriers thus violates 42 U.S.C. §

          12182(b)(2)(A)(iv), which requires removal of architectural barriers.

      18. Prior to the filing of this lawsuit, Plaintiffs were denied full and safe access to all of the

          benefits, accommodations, and services offered to individuals without disabilities

          within and about Defendants’ facility. Plaintiffs’ access was inhibited by each of the

          described architectural barriers detailed in the Complaint, which remain at the facility




                                                  7
Case 1:19-cv-00960-WS-C Document 1 Filed 11/12/19 Page 8 of 37                      PageID #: 8



        in violation of the ADA. Because of the foregoing, Plaintiffs have suffered an injury-

        in-fact in precisely the manner and form that the ADA was enacted to guard against.

     19. Mrs. Thompson-Groves and Mr. Groves have definite plans to return to Defendants’

        facility in the future, as described in paragraph seven (7) above. Mrs. Thompson-

        Groves and Mr. Groves will return to Defendants’ facility within the next couple of

        weeks and in all likelihood much sooner, not only to enjoy the goods and services at

        Defendants’ facility, but also to see if Defendants have repaired the architectural

        barriers and changed the policies, practices, and procedures. Mrs. Thompson-Groves

        and Mr. Groves will continue to do so even when Defendants’ facility is repaired. The

        barriers are not just created by construction issues; instead, many of the barriers are

        created by human activity, from the way Defendants’ workers at the facility use the

        architectural elements of the facility. The barriers created by human activity will need

        to be reviewed and maintained forever, to be sure Defendants’ management and

        workers continuously act in a manner that does not create barriers. Absent remedial

        action by Defendants, Mrs. Thompson-Groves and Mr. Groves will continue to

        encounter the architectural barriers, and the discriminatory policies, practices, and

        procedures described herein, and as a result, be discriminated against by Defendants on

        the basis of their disabilities. The Eleventh Circuit held in Houston v. Marod

        Supermarkets, 733 F.3d 1323 (11th Cir. 2013), when architectural barriers have not

        been remedied “. . . there is a 100% likelihood that plaintiff . . . will suffer the alleged

        injury again when plaintiff returns to the store.” Due to the definiteness of Mrs.

        Thompson-Groves’ and Mr. Groves’ plan to continue visiting Defendant’s facility,




                                               8
Case 1:19-cv-00960-WS-C Document 1 Filed 11/12/19 Page 9 of 37                        PageID #: 9



          there exists a genuine threat of imminent future injury. Mrs. Thompson-Groves’ and

          Mr. Groves’ stated intent to return is plausible.

Architectural Barriers

      20. Pursuant to the mandates of 42 U.S.C. § 12134(a), on July 26, 1991, the DOJ, Office

          of the Attorney General, promulgated Federal Regulations to implement the

          requirements of the ADA. 28 C.F.R. Part 36.

      21. Mrs. Thompson-Groves and Mr. Groves have been from the parking lot to the entrance;

          from the entrance to the checkout counters; the checkout counters themselves; from the

          entrance to the toilet rooms; the toilet rooms themselves; throughout circulation paths

          and accessible routes, and service areas, paths of travel, and in particular but not limited

          to, all of which is more specifically described below. Moreover, Defendants’ facility

          located at 719 Saraland Boulevard S, Saraland, Alabama 36571, violates the ADA in

          the parking lot, checkout area, toilet rooms, and in particular but not limited to:

          (1) Defendants provide a parking area with parking spaces that have routes connecting

              the parking spaces to the entrance of the facility for able-bodied individuals, but

              fail to provide the same level of access by providing an ADA accessible route from

              accessible car parking spaces to an accessible entrance for non-able-bodied

              individuals, which segregates and relegates individuals with disabilities to inferior

              benefits of the goods and services provided at Defendants’ place of public

              accommodation, which includes but is not limited to, the following failures of

              Defendants:

                  a. Defendant fails to maintain the parking area and an associated accessible

                      route in conformance with the ADA Standards for Accessible Design in all



                                                 9
Case 1:19-cv-00960-WS-C Document 1 Filed 11/12/19 Page 10 of 37                  PageID #: 10



                 the ways that are required to be accessible to disabled individuals, which

                 includes but is not limited to, parking spaces failing to be located on an

                 accessible route to the entrance, which has the discriminatory effect of

                 rendering the parking spaces and associated elements as unusable by

                 disabled individuals;

              b. The parking area fails to maintain the required amount of accessible parking

                 spaces, including associated accessible access aisles, in operable condition

                 by conforming with the ADA Standards for Accessible Design so that the

                 level parking spaces measure 96 inches wide minimum with adjoining

                 compliant access aisles that measure 60 inches wide minimum and connect

                 to an accessible route to an accessible entrance of the facility;

              c. The parking area fails to maintain the required amount of accessible parking

                 spaces, including associated accessible access aisles, in operable condition

                 by conforming with the ADA Standards for Accessible Design so that the

                 accessible parking spaces adjacent accessible access aisles extend the full

                 length of the accessible parking spaces and are marked so as to discourage

                 parking in the accessible access aisles, which renders the accessible access

                 aisles unusable by the disabled;

              d. The parking area fails to maintain the required amount of accessible parking

                 spaces, including adjoining accessible access aisles, in operable condition

                 by conforming with the ADA Standards for Accessible Design so that the

                 accessible parking spaces adjacent accessible access aisles do not overlap

                 the vehicular way;



                                           10
Case 1:19-cv-00960-WS-C Document 1 Filed 11/12/19 Page 11 of 37                   PageID #: 11



                e. The parking area fails to maintain the required amount of accessible parking

                    spaces, including adjoining accessible access aisles, in operable condition

                    by conforming with the ADA Standards for Accessible Design so that the

                    accessible parking spaces and adjacent accessible access aisles are designed

                    or otherwise maintained in a way so that when cars and vans, when parked,

                    cannot obstruct the required clear width of adjacent accessible routes and

                    render the accessible parking spaces as unusable by the disabled;

         (2) Defendants provide a parking area with parking spaces that have routes connecting

            the parking spaces to the entrance of the facility for able-bodied individuals, but

            fail to provide the same level of access by providing an ADA accessible route from

            accessible van parking spaces to an accessible entrance for non-able-bodied

            individuals, which segregates and relegates individuals with disabilities to inferior

            benefits of the goods and services provided at Defendants’ place of public

            accommodation, which includes but is not limited to, the following failures of

            Defendants:

                a. Defendant fails to maintain the parking area and associated accessible route

                    in conformance with the ADA Standards for Accessible Design in all the

                    ways that are required to be accessible to disabled individuals, which

                    includes but is not limited to, accessible van parking spaces failing to be

                    located on an accessible route to an accessible entrance, which has the

                    discriminatory effect of rendering the parking spaces and associated

                    elements as unusable by disabled individuals;




                                             11
Case 1:19-cv-00960-WS-C Document 1 Filed 11/12/19 Page 12 of 37                PageID #: 12



              b. The parking area fails to maintain the required amount of accessible van

                 accessible parking spaces, including accessible associated access aisles, in

                 operable condition by conforming with the ADA Standards for Accessible

                 Design so that the accessible van parking space measures 132 inches wide

                 minimum with adjoining compliant access aisles that measure 60 inches

                 wide minimum, or alternatively a 96 inch wide space with an adjoining 96

                 inch wide access aisle, and connects to an adjoining accessible route to an

                 accessible entrance of the facility;

              c. The parking area fails to maintain the required amount of accessible van

                 parking spaces, including associated access aisles, in operable condition by

                 conforming with the ADA Standards for Accessible Design so that the

                 accessible van parking spaces adjacent access aisles extend the full length

                 of the accessible parking spaces and are marked so as to discourage parking

                 in the access aisles, which renders the aisles unusable by the disabled;

              d. The parking area fails to maintain the required amount of accessible van

                 parking spaces, including adjoining access aisles, in operable condition by

                 conforming with the ADA Standards for Accessible Design so that the

                 parking spaces adjacent access aisles do not overlap the vehicular way;

              e. The parking area fails to maintain the required amount of accessible van

                 parking spaces, including adjoining accessible access aisles, in operable

                 condition by conforming with the ADA Standards for Accessible Design so

                 that the accessible parking spaces are identified with accessibility signage,

                 including the international symbol of accessibility that is mounted 60 inches



                                           12
Case 1:19-cv-00960-WS-C Document 1 Filed 11/12/19 Page 13 of 37                  PageID #: 13



                    minimum above the finished floor or ground surface measured to the bottom

                    of the sign;

                f. The parking area fails to maintain the required amount of accessible van

                    parking spaces, including accessible adjoining access aisles, in operable

                    condition by conforming with the ADA Standards for Accessible Design so

                    that the accessible parking spaces and accessible adjacent access aisles are

                    designed or otherwise maintained in a way so that when cars and vans, when

                    parked, cannot obstruct the required clear width of adjacent accessible

                    routes and render the accessible parking spaces as unusable by the disabled;

         (3) Defendants provide a parking area with parking spaces that have routes connecting

            the parking spaces to the entrance of the facility for able-bodied individuals, but

            fail to provide the same level of access by providing an ADA accessible route from

            accessible parking spaces to an accessible entrance for non-able-bodied individuals,

            which segregates and relegates individuals with disabilities to inferior benefits of

            the goods and services provided at Defendants’ place of public accommodation,

            which includes but is not limited to, the following failures of Defendants:

                a. Defendant fails to maintain the parking area and associated accessible route

                    in conformance with the ADA Standards for Accessible Design in all the

                    ways that are required to be accessible to disabled individuals, which

                    includes but is not limited to, providing all of the necessary components on

                    the ADA accessible route to the entrance, including without limitation

                    ramps, walking surfaces, and other associated elements, which has the




                                             13
Case 1:19-cv-00960-WS-C Document 1 Filed 11/12/19 Page 14 of 37                   PageID #: 14



                   discriminatory effect of rendering accessible parking spaces and associated

                   elements as unusable by disabled individuals;

               b. The accessible route fails to maintain a ramp and associated components in

                   operable condition by conforming with the ADA Standards for Accessible

                   Design so that the adjacent surfaces at transitions at curb ramps to walks,

                   gutters, and streets are at the same level;

               c. The accessible route fails to maintain a ramp and associated components in

                   operable condition by conforming with the ADA Standards for Accessible

                   Design so that the running slope is not steeper than 1:12;

               d. The accessible route fails to maintain a ramp and associated components in

                   operable condition by conforming with the ADA Standards for Accessible

                   Design so that the cross slope is not steeper than 1:48;

               e. The accessible route fails to maintain a ramp and associated components in

                   operable condition by conforming with the ADA Standards for Accessible

                   Design so that there are no changes in level other than the running slope and

                   cross slope;

         (4) Defendants provide checkout counters for able-bodied individuals to transact

            business and otherwise receive services that are provided at the counter but fail to

            afford non-able-bodied individuals the same opportunity to participate in, or benefit

            from, a good, service, facility, privilege, advantage, or accommodation that is equal

            to the experience afforded to individuals without disabilities, which includes but is

            not limited to the following failures of Defendants:




                                             14
Case 1:19-cv-00960-WS-C Document 1 Filed 11/12/19 Page 15 of 37                PageID #: 15



              a. The checkout counters are not maintained in conformance with the ADA

                 Standards for Accessible Design in all the ways that are required to be

                 readily accessible to and usable by disabled individuals, which has the

                 discriminatory effect of rendering the counters, associated elements, and

                 services offered at the counters as unusable by disabled individuals;

              b. The checkout counters are not maintained in operable condition by

                 conforming with the ADA Standards for Accessible Design so that the

                 accessible counters and associated elements are located adjacent to a

                 walking surface complying with 403;

              c. The checkout counters are not maintained in operable condition by

                 conforming with the ADA Standards for Accessible Design so that a portion

                 of the counters surface that is 36 inches long minimum and 36 inches high

                 maximum above the finish floor is readily usable by disabled individuals,

                 which includes maintaining a clear floor or ground space complying with

                 305 positioned for either a parallel approach adjacent to the 36 inch

                 minimum length of counter, or alternatively, a portion of the counter surface

                 that is 30 inches long minimum and 36 inches high maximum with knee and

                 toe space complying with 306 provided under the counter and a clear floor

                 or ground space complying with 305 positioned for a forward approach to

                 the counter;

              d. The checkout counters are not maintained in operable condition with the

                 ADA Standards for Accessible Design in all the ways that are required to

                 be readily accessible to and usable by disabled individuals, which includes



                                          15
Case 1:19-cv-00960-WS-C Document 1 Filed 11/12/19 Page 16 of 37                    PageID #: 16



                    but is not limited to, maintaining the clear counters surface free of

                    obstructions or any other clutter that could have the discriminatory effect of

                    rendering the counters and associated benefits and services as unusable by

                    the disabled;

                e. The checkout counters are not maintained in operable condition with the

                    ADA Standards for Accessible Design so that the accessible counters

                    extend the same depth as the non-accessible portion of the counters;

                f. The checkout counters are not maintained in operable condition with the

                    ADA Standards for Accessible Design so that a credit card payment

                    terminal is positioned or otherwise maintained in an independently usable

                    location at the accessible counters, which has the discriminatory effect in

                    practice of affording disabled individuals an unequal opportunity to

                    independently transact business in the same manner as non-disabled

                    individuals.

         (5) Defendants provide a toilet room for able-bodied individuals, but fail to afford non-

            able-bodied individuals the same opportunity to participate in, or benefit from, a

            good, service, facility, privilege, advantage, or accommodation that is equal to the

            experience afforded to individuals without disabilities, which includes but is not

            limited to, the following failures of Defendants:

                    A. When entering and/or exiting the toilet room, there is insufficient

                        maneuvering clear floor space for individuals who require mobility

                        devices to approach the door to push/pull it open and/or maneuver

                        into/out of the toilet room;



                                              16
Case 1:19-cv-00960-WS-C Document 1 Filed 11/12/19 Page 17 of 37                PageID #: 17



                 B. The sink faucet requires tight grasping, twisting, and/or pinching of the

                    wrist;

                 C. The stall door does not have door pulls located on both sides;

                 D. The stall door locking mechanism requires tight grasping, pinching,

                    and/or twisting of the wrist;

                 E. The flush control valve fails to be located on the open side of the water

                    closet;

                 F. The clearance around the water closet fails to be 60 inches (1525 mm)

                    minimum measured perpendicular from the side wall and 56 inches

                    (1420 mm) minimum measured perpendicular from the rear wall;

                 G. The lavatory sink pipes are not properly insulated or otherwise

                    configured to protect against contact;

                 H. The restroom fails to maintain at least one ADA accessible toilet

                    compartment in operable condition by conforming with the ADA

                    Standards for Accessible Design so that the rear wall grab bar conforms

                    with the ADA Standards for Accessible Design in all the ways that it is

                    required to be readily accessible to and usable by disabled individuals

                    which includes but is not limited to maintaining a 36 inch long grab bar

                    installed so that it is located 12 inches on the closed side of the toilet

                    room and 24 inches on the transfer side and mounted so that the top

                    gripping surface measures 33-36 inches above the finished floor;

                 I. The restroom fails to maintain at least one ADA accessible toilet

                    compartment in operable condition by conforming with the ADA



                                          17
Case 1:19-cv-00960-WS-C Document 1 Filed 11/12/19 Page 18 of 37                      PageID #: 18



                         Standards for Accessible Design so that the toilet compartment is

                         arranged for either a left or right hand approach with the center line of

                         the water closet located 16-18 inches from the side wall with the top of

                         the water closet seat surface 17-19 inches above the finished floor and

                         otherwise readily accessible to and usable by disabled individuals;

                     J. The urinals fail to be the type with the rim 17 inches (430 mm)

                         maximum above the finish floor or ground;

                     K. The urinals fail to provide a clear floor or ground space complying with

                         305 positioned for forward approach;

                     L. The toilet paper dispenser fails to measure 12 inches above the grab bar;

                     M. The side wall grab bar fails to be 42 inches (1065 mm) long minimum,

                         located 12 inches (305 mm) maximum from the rear wall and extending

                         54 inches (1370 mm) minimum from the rear wall.

                     N. The coat hook exceeds the maximum required height;

                     O. The paper towel dispenser exceeds the maximum required height;

      22. To date, the barriers to access and other violations of the ADA still exist and have not

         been remedied or altered in such a way as to effectuate compliance with the provisions

         of the ADA.

      23. Mrs. Thompson-Groves and Mr. Groves have been obligated to retain the undersigned

         counsel for the filing and prosecution of this action. Plaintiffs are entitled to have their

         reasonable attorneys’ fees, costs, and expenses paid by Defendants pursuant to 42

         U.S.C. § 12205.




                                               18
Case 1:19-cv-00960-WS-C Document 1 Filed 11/12/19 Page 19 of 37                       PageID #: 19



      24. Pursuant to 42 U.S.C. § 12188, this Court is vested with the authority to grant Plaintiffs’

         injunctive relief, including an Order to alter the discriminating facility to make it

         accessible to individuals with disabilities to the extent required by the ADA, and

         closing the facility until the requisite modifications are completed, and to further order

         Defendants to modify the policies, practices, and procedures, to provide equal use of

         Defendants’ facility, services, and benefits to disabled individuals.

                                       COUNT TWO
                          VIOLATION OF THE ADA, TITLE III
                                42 U.S.C. § 12182(b)(2)(A)(ii)
                Policies, Practices, and Procedures Denying Equal Benefits

   ADA, Title III Prohibits Other Discrimination in Addition to Architectural Barriers

      25. Plaintiffs incorporate paragraphs 1-24 above.

      26. The ADA, Title III provides a private right of action for “any person who is being

         subjected to discrimination on the basis of disability in violation of” Title III. 42 U.S.C.

         § 12182(a)(1).

      27. The ADA, Title III specifically makes it unlawful to provide individuals with

         disabilities with an unequal benefit, and to relegate individuals with disabilities to a

         different or separate benefit. 42 U.S.C. §§ 12182(b)(1)(A)(ii) - (iii); 28 C.F.R. §

         36.202(b) - (c). In other words, the disabled must receive equal benefits as the

         nondisabled. Further, 28 C.F.R. § 302(b) requires that goods, services, and

         accommodations be provided to individuals with disabilities in “the most integrated

         setting appropriate.” 42 U.S.C. § 12182(b)(1)(B); 28 C.F.R. § 36.203(a). Similarly, the

         Preamble in addition to recognizing that persons who use wheelchairs and mobility

         aids have been forced to sit apart from family and friends, also recognizes that persons

         who use wheelchairs and mobility aids historically have been provided “segregated

                                                19
Case 1:19-cv-00960-WS-C Document 1 Filed 11/12/19 Page 20 of 37                    PageID #: 20



         accommodations” compared to non-disabled individuals; thus, relegating persons who

         use wheelchairs “to the status of second-class citizens.” See 28 C.F.R. pt. 36, App. B,

         at 631-633, 651 (2000) (discussion of § 36.308, § 36.203).

      28. Congress enacted the ADA in light of its findings that “individuals with disabilities

         continually encounter various forms of discrimination, including outright intentional

         exclusion,   the   discriminatory   effects   of   architectural,   transportation,   and

         communication barriers, overprotective rules and policies, failure to make

         modifications to existing facilities and practices, exclusionary qualification standards

         and criteria, segregation, and relegation to lesser services, programs, activities,

         benefits, jobs, or other opportunities.” 42 U.S.C. § 12101(a)(5).

      29. To address this broad range of discrimination in the context of public accommodations,

         Congress enacted ADA, Title III, which provides in part: “No individual shall be

         discriminated against on the basis of disability in the full and equal enjoyment of the

         goods, services, facilities, privileges, advantages, or accommodations of any place of

         public accommodation by any person who owns, leases (or leases to), or operates a

         place of public accommodation.” 42 U.S.C. 12182.

      30. By the clear text, ADA, Title III requires a public accommodation to provide

         individuals with disabilities more than simple physical access. Removal of architectural

         barriers as required by Count One of this Complaint is but one component of

         compliance with ADA, Title III. Congress recognized that “individuals with disabilities

         continually encounter various forms of discrimination” including not only barriers to

         physical access, but also other forms of exclusion and relegation to lesser services,

         programs, activities, benefits, jobs, or other opportunities. 42 U.S.C. 12101(a)(5); see



                                              20
Case 1:19-cv-00960-WS-C Document 1 Filed 11/12/19 Page 21 of 37                      PageID #: 21



          also, H.R. Rep. No. 485, Pt. 2, 101st Cong., 2d Sess. 35-36 (1990) (“lack of physical

          access to facilities” was only one of several “major areas of discrimination that need to

          be addressed”); H.R. Rep. No. 485, Pt. 3, 101st Cong., 2d Sess. 54 (1990) (“It is not

          sufficient to only make facilities accessible and usable; this title prohibits, as well,

          discrimination in the provision of programs and activities conducted by the public

          accommodation.”).

      31. For that reason, the ADA applies not only to barriers to physical access to places of

          public accommodation, but also to any policy, practice, or procedure that operates to

          deprive or diminish disabled individuals’ full and equal enjoyment of the privileges

          and services offered by the public accommodation to the public. 42 U.S.C. § 12182.

          Thus, a public accommodation may not have a policy, practice, or procedure that

          excludes individuals with disabilities from services. 42 U.S.C. § 12182(b)(2)(A)(ii).

          The Eleventh Circuit held in Rendon v. Valleycrest Prod., Ltd., 294 F.3d 1279, (11th

          Cir. 2002) that:

             A reading of the plain and unambiguous statutory language at issue
             reveals that the definition of discrimination provided in Title III
             covers both tangible barriers (emphasis added), that is, physical and
             architectural barriers that would prevent a disabled person from
             entering an accommodation's facilities and accessing its goods,
             services and privileges, see 42 U.S.C. § 12182(b)(2)(A)(iv), and
             intangible barriers (emphasis added), such as eligibility
             requirements and screening rules or discriminatory policies and
             procedures that restrict a disabled person's ability to enjoy the
             Defendants entity's goods, services and privileges.

Defendants’ Failed Practices and Lack of Policies are Discriminatory

      32. Pursuant to 42 U.S.C. § 12182(b)(2)(A)(ii) discrimination includes:

             [A] failure to make reasonable modifications in policies, practices,
             or procedures, when such modifications are necessary to afford such
             goods, services, facilities, privileges, advantages, or

                                               21
Case 1:19-cv-00960-WS-C Document 1 Filed 11/12/19 Page 22 of 37                    PageID #: 22



             accommodations to individuals with disabilities, unless the entity
             can demonstrate that making such modifications would
             fundamentally alter the nature of such goods, services, facilities,
             privileges, advantages, or accommodations.

      33. Accordingly, a place of public accommodation must modify a policy or practice that

         has the consequence of, or tends to deny, access to goods or services to the disabled.

         Similarly, a place of public accommodation must not have a policy or practice that “has

         a discriminatory effect in practice” of preventing disabled individuals from realizing

         the full and equal enjoyment of the goods and services the public accommodation offers

         to potential customers. Nat’l Fed’n of the Blind v. Scribd Inc., 97 F.Supp.3d 565 (D.

         Vt. 2015).

      34. As detailed below, Defendants have failed to make reasonable modifications in the

         policies, practices, and procedures that are necessary to afford the goods, services,

         facilities, privileges, advantages, or accommodations to individuals with restricted

         mobility. By failing to take such efforts that may be necessary to ensure that no

         individual with a disability is excluded, Defendants denied services, segregated, or

         otherwise treated Plaintiffs differently than individuals who are not disabled. Pursuant

         to 42 U.S.C. § 12182(b)(2)(A), Defendants have discriminated against Mrs.

         Thompson-Groves and Mr. Groves. Defendants will continue that discrimination

         forever until enjoined as Plaintiffs request. The discrimination is described more

         particularly in the following paragraphs.

      35. Defendants either have no policies, practices, and procedures to remove architectural

         barriers or else do not abide by them. The rampant architectural barriers previously

         identified in Count One establish that Defendants have failed to create, adopt, and/or




                                              22
Case 1:19-cv-00960-WS-C Document 1 Filed 11/12/19 Page 23 of 37                    PageID #: 23



         implement ADA, Title III compliance policies, practices, and procedures as to

         architectural barriers.

      36. Defendants’ use of Defendants’ facility, and the practices at Defendants’ facility

         located at 719 Saraland Boulevard S, Saraland, Alabama 36571, creates barriers, and

         in doing so, denies Plaintiffs the full and equal enjoyment of Defendants’ facility.

         Those practices include:

             a. Defendants make the parking area inaccessible for use by the disabled by failing

                 to provide ADA accessible parking with connecting accessible routes to the

                 facility from the parking lot, which means that Plaintiffs are forced to depend

                 on assistance from a third party to get into Defendants’ facility, whereas the

                 non-disabled conveniently access Defendants’ facility without the need of third

                 party assistance;

             b. Defendants make the checkout area inaccessible for use by the disabled, which

                 means Plaintiffs cannot fully and equally use the checkout area in the same way

                 the non-disabled do;

             c. Defendants make the toilet rooms inaccessible for use by the disabled by failing

                 to maintain any ADA accessible elements within the toilet rooms so that

                 Plaintiffs are afforded the opportunity to independently use the toilet rooms, or

                 clean up, or move into and throughout the toilet rooms, whereas non-disabled

                 individuals are able to independently use the toilet rooms;

             d. Defendants fail to provide a place for the disabled to enjoy the goods and

                 services like able-bodied people can;




                                              23
Case 1:19-cv-00960-WS-C Document 1 Filed 11/12/19 Page 24 of 37                      PageID #: 24



             e. Defendants’ policies, practices, and procedures are conducted without regard to

                 disabled individuals.

      37. As the continuing architectural barriers and the failure to provide full and equal use of

         the facility establishes, Defendants have no policies, practices, or procedures, or else

         have failed to implement them, to ensure that any removal of architectural barriers is

         permanent. 42 U.S.C. § 12182(b)(2)(a)(iv) and (v).

      38. As the continuing architectural barriers and the failure to provide full and equal use of

         the facility establishes, Defendants’ existing practice is both in effect and/or explicitly

         to remediate ADA, Title III architectural barriers only upon demand by the disabled.

      39. As the continuing architectural barriers and the failure to provide full and equal use of

         the facility establishes, Defendants have no policies, practices, and procedures or else

         Defendants failed to create, implement, and maintain policies and procedures to ensure

         individuals with disabilities are able to have the same experience at Defendants’ facility

         as individuals without disabilities, 42 U.S.C. § 12182(b)(1)(A), and in particular the

         opportunity to have full and equal access to all of the goods, services, privileges,

         advantages, or accommodations of Defendants’ facility, as described above in detail.

      40. As the continuing architectural barriers and the failure to provide full and equal use of

         the facility establishes, Defendants have failed to create, implement, and maintain a

         policy of complying with ADA building and design standards and regulations.

      41. To date, Defendants’ discriminating policies, practices, and/or procedures have not

         been reasonably modified to afford goods, services, facilities, privileges, advantages,

         or other accommodations to individuals with disabilities.




                                               24
Case 1:19-cv-00960-WS-C Document 1 Filed 11/12/19 Page 25 of 37                       PageID #: 25



      42. A reasonable modification in the policies, practices, and procedures described above

         will not fundamentally alter the nature of such goods, services, facilities, privileges,

         advantages, and accommodations. Plaintiffs hereby demand that Defendants both

         create and adopt a corporate practice and policy that Defendants (1) will fully comply

         with Title III of the ADA, and all implementing regulations so that architectural barriers

         identified above are permanently removed from Defendants’ facility consistent with

         the ADA; (2) Defendants will provide the disabled, including those with mobility

         limitations full and equal use and enjoyment of            Defendants’ facility; and (3)

         Defendants will modify the practice of making ADA, Title III architectural barrier

         remediations only upon demand by the disabled.

      43. As pled above, Defendants own and operate the real property and improvements in

         which the public accommodation is located at 719 Saraland Boulevard S, Saraland,

         Alabama 36571; therefore, pursuant to 42 U.S.C. § 12182, is responsible for creating,

         implementing, and maintaining policies, practices, and procedures, as alleged above.

      44. The ADA is over twenty-five (25) years old. Defendants know Defendants must

         comply with the ADA, Title III. The ADA, Title III requires modifications in policies,

         practices, and procedures to comply with the ADA, as pled above in the statute. 42

         U.S.C. § 12182(b)(2)(A)(ii).

      45. By this Complaint, Plaintiffs provide sufficient notice of their demands for an alteration

         in Defendants’ policies, practices, and procedures.

      46. Plaintiffs have been obligated to retain the undersigned counsel for the filing and

         prosecution of this action. Plaintiffs are entitled to have their reasonable attorneys’ fees,

         costs, and expenses paid by Defendants pursuant to 42 U.S.C. § 12205.



                                                25
Case 1:19-cv-00960-WS-C Document 1 Filed 11/12/19 Page 26 of 37                        PageID #: 26



      47. Pursuant to 42 U.S.C. § 12188, this Court is authorized to enjoin these illegal policies,

         practices, and procedures.

                                     COUNT THREE
                          VIOLATION OF THE ADA, TITLE III
                           Denial of Full and Equal Enjoyment

      48. Plaintiffs incorporate paragraphs 1-47 above.

      49. 42 U.S.C. § 12182(a) provides:

             No individual shall be discriminated against on the basis of disability
             in the full and equal enjoyment of the goods, services, facilities,
             privileges, advantages, or accommodations of any place of public
             accommodation by any person who owns, leases (or leases to), or
             operates a place of public accommodation.

      50. Congress enacted the ADA upon finding, among other things, that “society has tended

         to isolate and segregate individuals with disabilities” and that such forms for

         discrimination continue to be a “serious and pervasive social problem.” 42 U.S.C. §

         12101(a)(2).

      51. Congress also found that: “individuals with disabilities continually encounter various

         forms of discrimination, including outright intentional exclusion, the discriminatory

         effects of architectural, transportation, and communication barriers, overprotective

         rules and policies, failure to make modifications to existing facilities and practices,

         exclusionary qualification standards and criteria, segregation, and relegation to lesser

         services, programs, activities, benefits, jobs, or other opportunities,” 42 U.S.C. §

         12101(a)(5); “the nation’s proper goals regarding individuals with disabilities are to

         assure equality of opportunity, full participation, independent living, and economic

         self-sufficiency for such individuals;” 42 U.S.C. § 12101(a)(7). Congress even found

         that: “the continuing existence of unfair and unnecessary discrimination and prejudice



                                               26
Case 1:19-cv-00960-WS-C Document 1 Filed 11/12/19 Page 27 of 37                       PageID #: 27



         denies people with disabilities the opportunity to compete on an equal basis and to

         pursue those opportunities for which our free society is justifiably famous, and costs

         the United States billions of dollars in unnecessary expenses resulting from dependency

         and nonproductivity.” 42 U.S.C. § 12101(a)(8).

      52. In response to these findings, Congress explicitly stated that the purpose of the ADA is

         to provide “a clear and comprehensive national mandate for the elimination of

         discrimination against individuals with disabilities” and “clear, strong, consistent,

         enforceable standards addressed discrimination against individuals with disabilities.”

         42 U.S.C. § 12101(b)(1) - (2).

      53. The ADA provides, inter alia, that it is discriminatory to subject an individual or class

         of individuals on the basis of a disability “to a denial of the opportunity of the individual

         or class to participate in or benefit from the goods, services, facilities, privileges,

         advantages, or accommodations of an entity.” 42 U.S.C. § 12182(a)(i).

      54. The ADA further provides that it is discriminatory “to afford an individual or class of

         individuals, on the basis of a disability . . . with the opportunity to participate in or

         benefit from a good, service, facility, privilege, advantage, or accommodation that is

         not equal to that afforded to other individuals.” 42 U.S.C. § 12182(a)(ii).

      55. Congress enacted the ADA in light of its findings that “individuals with disabilities

         continually encounter various forms of discrimination, including outright intentional

         exclusion,    the   discriminatory    effects   of   architectural,   transportation,    and

         communication barriers, overprotective rules and policies, failure to make

         modifications to existing facilities and practices, exclusionary qualification standards

         and criteria, segregation, and relegation to lesser services, programs, activities,



                                                27
Case 1:19-cv-00960-WS-C Document 1 Filed 11/12/19 Page 28 of 37                      PageID #: 28



         benefits, jobs, or other opportunities.” 42 U.S.C. 12101(a)(5). Defendants’ acts and

         omissions alleged herein are in violation of the ADA, 42 U.S.C. §§ 12101, et seq., and

         the regulations promulgated thereunder.

      56. To address this broad range of discrimination in the context of public accommodations,

         Congress enacted Title III, which by the clear text, requires a public accommodation to

         provide individuals with disabilities more than simple physical access. Congress

         recognized that “individuals with disabilities continually encounter various forms of

         discrimination” including not only barriers to physical access, but also other forms of

         exclusion and relegation to lesser services, programs, activities, benefits, jobs, or other

         opportunities. 42 U.S.C. 12101(a)(5); see also H.R. Rep. No. 485, Pt. 2, 101st Cong.,

         2d Sess. 35-36 (1990) (“lack of physical access to facilities” was only one of several

         “major areas of discrimination that need to be addressed”); H.R. Rep. No. 485, Pt. 3,

         101st Cong., 2d Sess. 54 (1990) (“It is not sufficient to only make facilities accessible

         and usable; this title prohibits, as well, discrimination in the provision of programs and

         activities conducted by the public accommodation.”).

      57. For that reason, the ADA applies not only to barriers to physical access to business

         locations, but also to any policy, practice, or procedure that operates to deprive or

         diminish disabled individuals’ full and equal enjoyment of the privileges and services

         offered by the public accommodation to the public. 42 U.S.C. 12182. Thus, a public

         accommodation may not have a policy, practice or procedure that excludes individuals

         with disabilities from services. 42 U.S.C. § 12182(b)(1)(A)(i).

      58. The keystone for this analysis is Defendants must start by considering how the facility

         is used by non-disabled guests and then take reasonable steps to provide disabled guests



                                               28
Case 1:19-cv-00960-WS-C Document 1 Filed 11/12/19 Page 29 of 37                  PageID #: 29



         with a like experience. Spector v. Norwegian Cruise Line Ltd., 545 U.S. 119, 128–29,

         125 S.Ct. 2169, 162 L.Ed.2d 97 (2005); see also, Baughman v. Walt Disney World

         Company, 685 F.3d 1131, 1135 (9th Cir. 2012).

      59. Plaintiffs were denied full and equal access to Defendants’ public accommodation.

         Plaintiffs specifically and definitely want to return to Defendants’ public

         accommodation. More specifically, Plaintiffs want to be afforded the same level of

         service that is offered to non-disabled individuals, which Defendants have failed to

         provide to them as follows: Defendants failed to provide an accessible parking area and

         accessible route for disabled individuals, which means Plaintiffs cannot park, cannot

         independently get out of the car and onto a wheelchair, cannot independently travel

         from the parking area into the public accommodation, cannot determine if there is a

         usable parking space, and must determine by trial and error how he is to park and move

         into the public accommodation; Defendants failed to provide accessible checkout

         counters; Defendants failed to provide an accessible toilet room for disabled

         individuals, which means that, unlike the able-bodied, the disabled are challenged or

         denied the opportunity to independently use the toilet room, clean up after using the

         toilet room, move throughout the toilet room, and prohibited from using all other

         elements of the toilet room; Defendants’ continued failure to maintain ADA

         accessibility as an integral part of the highest possible experience that non-disabled

         individuals get to independently enjoy have segregated or otherwise treated Plaintiffs

         and others similarly situated differently, in that, Defendants’ public accommodation

         makes Plaintiffs dependent on family or an independent third party, which is not the

         same experience that Defendants affords to non-disabled individuals and all the



                                             29
Case 1:19-cv-00960-WS-C Document 1 Filed 11/12/19 Page 30 of 37                     PageID #: 30



         foregoing failures by Defendants inhibited Plaintiffs from having the same experience

         that non-disabled individuals have when at Defendants’ public accommodation.

      60. In the Preamble to Title III, the DOJ recognized that mobility impaired persons

         including persons in wheelchairs should have the same opportunities to enjoy the goods

         and services and other similar events of public accommodation with their families and

         friends, just as non-disabled individuals do. The DOJ further recognized that providing

         segregated accommodations and services relegates persons with disabilities to the

         status of second-class citizens. 28 C.F.R. pt. 36, App. B, § 36.203.

      61. The ADA specifically makes it unlawful to provide individuals with disabilities with

         an unequal benefit, and to relegate individuals with disabilities to a “different or

         separate” benefit. 42 U.S.C. §§ 12182(b)(1)(A)(ii) - (iii); 28 C.F.R. § 36.202(b)-(c).

         Further, 28 C.F.R. § 302(b) requires that goods, services, and accommodations be

         provided to individuals with disabilities in “the most integrated setting appropriate.” 42

         U.S.C. § 12182(b)(1)(B); 28 C.F.R. § 36.203(a). Similarly, the Preamble in addition to

         recognizing that persons who use wheelchairs have been forced to sit apart from family

         and friends, also recognizes that persons who use wheelchairs historically have been

         provided inferior seating and segregated accommodations compared to non-disabled

         individuals; thus, relegating persons who use wheelchairs “to the status of second-class

         citizens.” See 28 C.F.R. pt. 36, App. B, at 631-633, 651 (2000) (discussion of §§

         36.308, 36.203).

      62. Thus, Defendants’ use of the accessible features constitutes statutory discrimination in

         violation of the ADA, because Defendants have segregated and separated the disabled

         individuals from the non-disabled individuals. “The goal is to eradicate the invisibility



                                              30
Case 1:19-cv-00960-WS-C Document 1 Filed 11/12/19 Page 31 of 37                       PageID #: 31



         of the handicapped. Separate-but-equal services do not accomplish this central goal and

         should be rejected.” H.R. Rep. No. 101-485(III), at 50, 1990 U.S.C.C.A.N at 473. The

         ADA provides a broad mandate to “eliminate discrimination against disabled

         individuals, and to integrate those individuals into the economic and social mainstream

         of American life.” PGA Tour, Inc. v. Martin, 532 U.S. 661, 675; 121 S.Ct. 1879, 149

         L.Ed.2d 904 (2001) (quoting H.R.Rep. No. 101-485, pt. 2, p.50 (1990), reprinted in

         1990 U.S.C.C.A.N. 303, 332).

      63. Defendants discriminated against Plaintiffs by denying Plaintiffs “full and equal

         enjoyment” and use of the goods, services, facilities, privileges and accommodations

         of Defendants’ facility during each visit. Each incident of deterrence denied Plaintiffs

         an equal “opportunity to participate in or benefit from the goods, services, facility,

         privilege, advantage, or accommodations” of Defendants’ public accommodation.

      64. Defendants’ conduct and Defendants’ unequal treatment to Plaintiffs constitutes

         continuous violations of the ADA and absent a Court ordered injunction from doing

         so, Defendants will continue to treat Plaintiffs and others similarly situated unequally.

      65. Defendants’ failure to maintain the accessible features that are required to be readily

         accessible to and usable by individuals with disabilities constitutes continuous

         discrimination and absent a Court ordered injunction, Defendants will continue to not

         maintain the required accessible       features    at    Defendant’s facility. 28 C.F.R.§

         36.211(a).

      66. Plaintiffs have been obligated to retain the undersigned counsel for the filing and

         prosecution of this action. Plaintiffs are entitled to have their reasonable attorneys’ fees,

         costs, and expenses paid by Defendants pursuant to 42 U.S.C. § 12205.



                                                31
Case 1:19-cv-00960-WS-C Document 1 Filed 11/12/19 Page 32 of 37                       PageID #: 32



      67. Pursuant to 42 U.S.C. § 12188, this Court is authorized to enjoin these illegal acts of

         Defendants.

                                   COUNT FOUR
                        VIOLATION OF THE ADA, TITLE III
                                42 U.S.C. § 12183(a)(1)
       Failure to Design and Construct Defendants’ Facility for ADA Compliance

      68. Plaintiffs incorporate paragraphs 1-67 above.

      69. 42 U.S.C. § 12183(a)(1) provides:

             [Discrimination includes] a failure to design and construct facilities
             for first occupancy later than 30 months after July 26, 1990, that are
             readily accessible to and usable by individuals with disabilities,
             except where an entity can demonstrate that it is structurally
             impracticable to meet the requirements of such subsection in
             accordance with standards set forth or incorporated by reference in
             regulations issued under this subchapter.
      70. Congress passed the ADA in part because “historically, society has tended to isolate

         and segregate individuals with disabilities, and such forms of discrimination . . .

         continue to be a serious and pervasive social problem.” 42 U.S.C. § 12101(a)(2).

         Congress found that this discrimination included “segregation and relegation to lesser

         services, programs, activities, benefits, jobs, or other opportunities.” Id. at §

         12101(a)(5). In the Preamble to Title III, the DOJ recognized that persons in

         wheelchairs should have the same opportunities to enjoy the goods and services and

         other similar events of a public accommodation with their families and friends, just as

         other non-disabled individuals do. The DOJ further recognized that providing

         segregated accommodations and services relegates persons with disabilities to the

         status of second-class citizens. 28 C.F.R. pt. 36, App. B, § 36.203.

      71. To eliminate such segregation, Congress enacted the requirement that facilities be

         “readily accessible to and usable by individuals with disabilities.” This requirement is
                                              32
Case 1:19-cv-00960-WS-C Document 1 Filed 11/12/19 Page 33 of 37                    PageID #: 33



         intended to enable persons with disabilities “to get to, enter and use a facility.” H.R.

         Rep. No. 101- 485(III), at 499-500 (1990). This requirement requires “a high degree of

         convenient accessibility,” id., as well as access to the same services that are provided

         to members of the general public. “For new construction and alterations, the purpose is

         to ensure that the service offered to persons with disabilities is equal to the service

         offered to others.” Id.

      72. As the legislative history makes clear, the ADA is geared to the future with the goal

         being that, over time, access will be the rule rather than the exception. Thus, the ADA

         only requires modest expenditures to provide access in existing facilities, while

         requiring all new construction to be accessible. H.R. Rep. 485, Part 3, 101st Cong., 2d

         Sess. 63 (1990).

      73. To realize the goal of a fully accessible future, Congress required that all newly

         constructed facilities be designed and constructed according to architectural standards

         set by the Attorney General. 42 U.S.C. §§ 12183(a), 12186(b). Those Standards for

         Accessible Design are incorporated into the DOJ’s regulations implementing Title III

         of the ADA, 28 C.F.R. Part 36, Appendix.

      74. The Standards set architectural requirements for newly constructed buildings that apply

         to all areas of the facility, from parking areas, interior walkways and entrances,

         common areas, seating, toilet rooms, and sales/service areas.

      75. Defendants own and operate the real property and improvements in which Defendants’

         facility is located and are directly involved in the designing and/or construction of the

         public accommodation in this litigation.

      76. To date, Defendants’ discriminating actions continue.



                                              33
Case 1:19-cv-00960-WS-C Document 1 Filed 11/12/19 Page 34 of 37                          PageID #: 34



       77. Plaintiffs have been obligated to retain the undersigned counsel for the filing and

            prosecution of this action. Plaintiffs are entitled to have their reasonable attorneys’ fees,

            costs, and expenses paid by Defendants pursuant to 42 U.S.C. § 12205.

       78. Pursuant to 42 U.S.C. § 12188, this Court is authorized to enjoin these illegal actions

            by Defendants.

WHEREFORE, premises considered, Plaintiffs demand judgment against Defendants on Counts

One through Four and request the following injunctive relief and declaratory relief:



       1.     That the Court declare that the property owned, and business operated, by Defendants

              as well as all Defendants’ illegal actions described herein violate the ADA, as more

              particularly described above;

       2.     That the Court enter an Order enjoining Defendants to alter Defendants’ facility to

              make Defendants’ facility accessible to the full extent required by Title III of

              the ADA, to comply with 42 U.S.C. § 12182(b)(2)(A)(iv) and implementing

              regulations, as stated in Count One;

       3.     That the Court enter an Order, in accordance with Count Two, directing Defendants

              to modify the policies, practices, and procedures both to remedy the numerous

              ADA violations outlined above, in violation of 42 U.S.C. § 12182(b)(2)(A)(ii), and

              to permanently enjoin Defendants to make Defendants’ business practices

              consistent with ADA, Title III in the future;

       4.     That the Court enter an Order directing Defendants to provide Plaintiffs full and

              equal access both to the experience and to the use of Defendants’ public

              accommodation, and further Order Defendants to maintain the required accessible

              features at the public accommodation so that Plaintiffs, and others similarly

                                                   34
Case 1:19-cv-00960-WS-C Document 1 Filed 11/12/19 Page 35 of 37   PageID #: 35
Case 1:19-cv-00960-WS-C Document 1 Filed 11/12/19 Page 36 of 37   PageID #: 36
Case 1:19-cv-00960-WS-C Document 1 Filed 11/12/19 Page 37 of 37   PageID #: 37
